Murphy, P. J. and Kassal, J., dissent in a memorandum by Kassal, J., as follows:
We disagree with the majority that there is a triable issue as to the proximate cause of the accident under the admitted facts of this case. The occurrence resulted not from the position of the buses stopped on the shoulder of the expressway, but from the intervening or superseding negligence of the truck driver, who had taken his eyes off the road and lost control of the truck. In substance, we agree with the decision of Justice Robert E. White, who granted summary judgment dismissing the complaint against the owners and operators of the buses. 11 For purposes of this motion, defendants have conceded that, at the time of the accident, the buses had no right to be located where they were, on the shoulder of the Long Island Expressway. The facts were undisputed and, although they are substantially as stated by the majority, a more precise description of the location and the circumstances of the accident is useful. 11 Prior to the date of the accident the truck, owned by J.H.T. Leasing Corp. and leased to Consolidated Carriers Corp., had experienced mechanical problems associated with the accelerator pedal. The operator of the truck, defendant McKenzie, and other drivers had complained to mechanics that the gas pedal had been sticking. On July 14,1980, the date of the accident, McKenzie experienced the same problem and, on instructions from mechanics, was returning to the garage in Manhattan via the Long Island Expressway, traveling westbound, in the right-hand lane, at 40 to 50 miles per hour. After proceeding uphill with the accelerator fully depressed, McKenzie removed his *678foot at the crest of the hill for the downhill trip and noticed that the truck began to pick up speed. He tapped the gas pedal in an attempt to release it and, when that did not work, took his eyes from the road to look at the floor in order to free the accelerator pedal. The truck went out of control, McKenzie failing to notice that the roadway curved to the left and, as a result, it left the traveled portion of the expressway and crashed into two buses which were parked on the shoulder, off the roadway. Until the moment of impact, McKenzie never saw the buses nor did he attempt to apply the brake, disengage the ignition or place the truck into neutral gear. The truck ricocheted off the buses and came to rest about a quarter of a mile away near a wall at the bottom of the hill. 1 At the time of the impact, the two buses were parked in a shoulder area, marked by slanted, white-painted lines, alongside, but fully off, the three westbound lanes of the expressway. This marked shoulder area was not a traveling lane since it ended less than 1,000 feet away, in a triangular shape. On the far side of the motionless buses was a grassy area and then a concrete bridge support area, which separated the three westbound lanes from the merging entrance ramp of the Brooklyn-Queens Expressway. U Plaintiff, a passenger in the truck, was severely injured by the impact. The suit was brought against the owners of the truck, the owners of both buses and the operators of each; the action against the owner and operator of the truck having been settled. Trial Term granted summary judgment dismissing the complaint against the bus defendants, finding that the position of the buses off the roadway was but a condition for the occurrence of the accident and that the proximate cause was the intervening or superseding negligence of the truck driver, who lost control of the truck, taking his eyes from the roadway. 11 We agree with that determination and, accordingly, would affirm the order. Taking into account that the facts relating to the occurrence of the accident are undisputed and that the negligence of the bus defendants is conceded, whether their negligence was a proximate cause of the accident is a question of law for the court, not for the jury (Colban v Petterson Lighterage & Towing Corp., 19 NY2d 794, 796; Rivera v City of New York, 11 NY2d 856, 857; Gralton v Oliver, 277 App Div 449, 454, affd 302 NY 864). Liability in any negligence case is to be resolved by application of a two-pronged standard, namely, negligence and proximate cause. Here, the negligence of the bus defendants is based upon the violation of section 1202 (subd [a], par 1, cl j) of the Vehicle and Traffic Law and subdivision d of section 80 of the Traffic Regulations of the City of New York. Nevertheless, we agree with Trial Term that the negligent act only furnished a condition for the occurrence of the accident but was not the proximate producing cause (Sheehan v City of New York, 40 NY2d 496, 503; Darling v State of New York, 16 NY2d 907; Rivera v City of New York, supra). H The observation in Gralton v Oliver (277 App Div, at pp 452-453) is instructive: “Under the undisputed evidence the first accident was a causa sine qua non but not a causa causans of plaintiff’s injuries. (Trapp v. McClellan, 68 App. Div. 362, 367.) In such a case it has long and repeatedly been held that the author of the remote cause is not liable for the injury. The rule is thus stated in Corpus Juris (Vol. 45, Negligence, § 491), viz: ‘A prior and remote cause cannot be made the basis of an action if such remote cause did nothing more than furnish the condition or give rise to the occasion by which the injury was made possible, if there intervened between such prior or remote cause and the injury a distinct, successive, unrelated, and efficient cause of the injury, even though such injury would not have happened but for such condition or occasion.’” UIn Sheehan v City of New York (supra, p 503), an illegally stopped Manhattan and Bronx Surface Transit Operating Authority bus was rear-ended by an “out of control truck”, while the bus was on the traveled portion of the roadway, the court holding, “as a matter of law, that the conceded negligence of the *679sanitation truck was the sole proximate cause of the injuries and that the continued presence of the bus in the traveling lane at the time it was struck merely furnished the condition or occasion for the occurrence of the event rather than one of its causes”. To the extent that negligence could be ascribed to the position of the bus in a moving lane, it was held (p 503) that “the failure of the truck’s brakes might have been an independent, supervening cause.” The observation by Judge Fuchsberg, writing for the unanimous court in Sheehan (supra, pp 503-504) is instructive: “Though, where either of two independent acts of negligence may be found to be concurring, that, is direct causes of an accident, the perpetrator of either or both may be found responsible for the whole harm incurred (Dunham v Village of Canisteo, 303 NY 498, 504; Slater v Mersereau, 64 NY 138; see, also, Prosser, Joint Torts and Several Liability, 25 Cal L Rev 413, 435-439; 1 Harper and James, Torts, §§ 10.1-10.2), when such an intervening cause ‘interrupts the natural sequence of events, turns aside their course, prevents the natural and probable result of the original act or omission, and produces a different result that could not have been reasonably anticipated,’ it will prevent a recovery on account of the act or omission of the original wrongdoer (1 Warren’s New York Negligence, § 5.08, p 122; see, also, Leeds v New York Tel. Co., 178 NY 118, 121-122; cf. McLaughlin v Mine Safety Appliances Co., 11 NY2d 62).” | Applying the principle of Sheehan to our case, the intervening or superseding cause was the action of the truck driver in failing to maintain control of the truck after encountering a mechanical problem with the accelerator pedal, not the position of the buses, albeit illegally parked off the traveled portion of the roadway. Nieves v City of New York (63 AD2d 1000) is analogous to the situation here. In Nieves, a tractor trailer had been illegally parked, fully off the roadway, when an automobile in which plaintiff was a passenger went out of control and struck the rear of the tractor trailer. The Appellate Division, Second Department, held, as a matter of law, that the negligence of the tractor trailer “was in no way proximately related to the cause of the accident” and, accordingly, affirmed the order granting summary judgment dismissing the complaint. 1 The majority’s reliance upon Derdiarian v Felix Contr. Corp. (51 NY2d 308) is misplaced. Derdiarian involved an injured workman who, while in a ditch at an excavation site, was burned when the driver of a vehicle who had failed to take medication suffered an epileptic seizure and crashed through a construction barricade, propelling a pot of boiling enamel into the air, splattering the plaintiff. At issue there was whether it had been established that the contractor’s inadequate safety precautions at the worksite were the proximate cause of the accident. The court held that the negligence of the vehicle was not a superseding cause as a matter of law and that the contractor had failed to properly safeguard the excavation site. However, in Derdiarian, the contractor failed to protect the worker from the very risks which the construction barrier was intended to eliminate and, accordingly, it was concluded that the accident was foreseeable. “An intervening act may not serve as a superseding cause, and relieve an actor of responsibility, where the risk of the intervening act occurring is the very same risk which renders the actor negligent.” (51 NY2d, at p 316.) Thus, on its facts, Derdiarian is distinguishable from the situation in our case. U The critical consideration controlling here, and" which was the predominant factor in Sheehan, is that the position of the buses, regardless of whether they were in an emergency situation, furnished a condition or circumstance for the occurrence of the accident and was not causally connected in terms of proximate cause. There is nothing in the record, nor do appellants contend, that the shoulder portion of the expressway was intended to arrest any vehicles which went out of control. In addition, it appears that, at the rate of speed the truck was admittedly traveling, it could not have stopped when it *680left the roadway and before reaching the concrete bridge support area, beyond the striped shoulder and grassy area alongside the westbound lanes. H Taking into account all the facts, including the actions of the buses in stopping where they did, it was not reasonably foreseeable that in clear, dry weather, a vehicle, totally out of control due to the negligence of its driver in not maintaining a proper lookout, would veer from the highway and strike other vehicles parked fully off the roadway. While stopping alongside the road may have been a statutory violation, under the circumstances of this case, the negligence of the buses was a remote and not a proximate, immediate or efficient cause of the accident. Judge Andrews observed in his dissent in Palsgraf v Long Is. R. R. Co. (248 NY 339, 352): “What we do mean by the word ‘proximate’ is, that because of convenience, of public policy, of a rough sense of justice, the law arbitrarily declines to trace a series of events beyond a certain point.” H While, as the majority notes, foreseeability and proximate cause usually pose issues for the trier of the facts, the conceded facts in this case clearly show no causal connection between the position of the buses and the occurrence of the accident. Their presence furnished a condition or occasion for the occurrence of the accident but was not a proximate cause of the injuries. To the extent any causal connection did exist, there was an intervening or superseding cause — the condition of the accelerator pedal and the negligence on the part of the truck driver in failing to maintain proper control and lookout under the prevailing circumstances. 11 Accordingly, the order, Supreme Court, New York County (Robert E. White, J.), entered August 1,1983, granting the motion by defendants-respondents for summary judgment dismissing the complaint, should be affirmed.